Citation Nr: 0309932	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-13 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.  Entitlement to service connection for chronic 
conjunctivitis.

4.  Entitlement to service connection for bilateral hip/knee 
pain as secondary to plantar fasciitis.

5.  Entitlement to service connection for disease/disability 
of the gynecological system manifested by small follicle 
cysts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to July 
1987.  This appeal arises from an April 2001 rating decision 
of the Department of Veterans Affairs (VA), Fort Harrison, 
Montana, regional office (RO), which denied the benefits 
sought. 

The veteran has also indicated her disagreement with a June 
2002 decision granting benefits and a noncompensable rating 
under 38 U.S.C.A. § 1151 for the residuals of a wart removal 
on the right hand.  In an August 2002 statement, she 
indicated her desire to withdraw this appeal.  


REMAND

In correspondence in a second VA Form 9 (Appeal to the Board 
of Veterans' Appeals (Board)) dated in September 2002, the 
veteran indicated that she desired a hearing before a Member 
of the Board at the RO.  Hand written notes on the form 
indicate that she desires a videoconference hearing.  
Inasmuch as videoconference hearings are scheduled by the RO, 
the case must be remanded for this purpose.  

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a Member 
of the Board sitting in Washington, DC.    

Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




